CORSON, J.
Thi-s case is before us upon a petition for rehearing. The rehearing was granted for the reason that the court inadvertently made an order submitting the case under rule 21 of this court, but which, being a criminal case,, should not have been submitted under that rule. We have carefully considered the argument of counsel for the plaintiff in error as presented orally and by his printed brief, but they have failed to satisfy us that the court committed any error in its opinion.
The judgment of the circuit court, and order denying a new trial, for the reasons stated in our opinion, are affirmed.
WHITING, J., took no part in the decision.